Citation Nr: 0111421	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-12 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation of a left total knee 
replacement (formerly post traumatic arthritis, status post 
surgical repair of a left tibial fracture, with non-displaced 
fracture, left fibular neck), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from May 1959 to May 1962, with 
two years, five months and twenty days of other service and 
from November 1978 to June 1995 with three years, four months 
and nineteen days of total prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which a 30 percent evaluation for 
a left total knee replacement (formerly post traumatic 
arthritis, status post surgical repair of a left tibial 
fracture, with non-displaced fracture, left fibular neck) was 
continued.  


FINDING OF FACT

The veteran's a left total knee replacement (formerly post 
traumatic arthritis, status post surgical repair of a left 
tibial fracture, with non-displaced fracture, left fibular 
neck) is manifested by complaints of severe pain; range of 
motion between -5 and 125 degrees, with pain; tenderness to 
palpation; and slight mediolateral laxity to stress.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected left total knee replacement (formerly 
post traumatic arthritis, status post surgical repair of a 
left tibial fracture, with non-displaced fracture, left 
fibular neck) are not met.  38 U.S.C.A. §§  1155, 5103A (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.71a, Diagnostic Codes 5010 and 5055 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist her has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Background

The February 1997 VA outpatient treatment record provides the 
assessment of degenerative joint disease of the left knee.  
Upon examination the left knee was unstable and swollen 
(chronic).  

In January 1998 the veteran underwent a total knee 
replacement arthroplasty of the left knee.  The preoperative 
and postoperative diagnosis was left knee degenerative 
arthritis.  The veteran had developed diffuse knee pain, 
which had been refractory to conservative measures consisting 
of use of cane and activity modifications.  Examination of 
the left knee disclosed a full range of motion with 1-2+ 
opening to varus stress.  The extremity was distally 
neurovascularly intact.  X-rays revealed tricompartmental 
degenerative arthrosis of the knee.  The plan was for 
cruciate retaining cemented total knee arthroplasty.  

A private physical therapist wrote, in September 1998, that 
they worked diligently for two months on increasing the 
strength and endurance of the veteran's left leg.  

In October 1998 a private physician wrote that he was 
uncertain of the reason why the veteran had the continued 
pain.  He indicated that x-rays showed a possibility of 
cement in the patellar component and possibly in the tibial 
component, but they could not be very certain.  The private 
physician suggested that if this did not resolve by the time 
the veteran was one year postoperative then the veteran would 
be a candidate for an arthroscopic evaluation to look for a 
reason why the pain continued.  He stated that the pain was 
mainly associated with the inferior patellar pole and tibial 
tubercle, but was global in nature.  

VA outpatient treatment records, dated November 1998 to 
January 1999, show that the veteran was seen for complaints 
of left knee pain and left lower extremity tightness.  
Diffuse tenderness was noted November 1998.  However, there 
was no instability to varus / valgus stress.  The range of 
motion was 5 to 125 degrees.  X-rays showed that there was no 
evidence of loosening.  In January 1999 the veteran 
complained of left lower extremity postoperative tightness.  
However, the examination was unremarkable.  

The veteran underwent a left knee arthroscopy in December 
1998.  The preoperative and postoperative diagnosis was 
symptomatic left total knee replacement arthroplasty.  The 
veteran complained of severe left knee pain, which was 
persistent, continuous and exacerbated by any knee motion.  
Both the physical examination and radiographic examination 
revealed no obvious etiology for the veteran's severe pain.  
Other than the standard instability secondary to sacrifice of 
the anterior cruciate ligament, there were no obvious 
abnormalities of the left knee on physical examination.  
Arthroscopic examination revealed an extremely hypertrophic 
and mildly hemorragic synovial overgrowth in the 
suprapatellar pouch along the medial and lateral gutters on 
the anteromedial and anterolateral joint lines and the 
intercondylar notch.  The synovium had overgrown to the point 
where it was being impinged upon by the prothestic joint 
surfaces.  An aggressive synovectomy was performed.  Upon 
completion of the synovectomy, there was no evidence of 
synovial impingement within the joint.  The patellar button 
was completely visible as the synovium was removed from the 
surrounding patella and patellar tendon.  There were no other 
abnormalities noted at the time of the procedure.  There was 
no evidence of loose body and no evidence of loosening.  

The VA examined the veteran in May 1999.  The veteran moved 
about with a trace limp on the left.  The surgical scars 
about the left knee were well healed and the range of left 
knee motion was 0 to 115 degrees, with pain on motion.  There 
was no definite effusion, although there was some generalized 
puffiness about the knee.  There was tenderness to palpation 
about the patellofemoral joint, as well as over the area of 
the medial joint line.  The Lachman's was mildly positive and 
there was also a slight mediolateral laxity to stress.  No 
measurable atrophy was noted.  The impressions were old left 
knee injury with records indicating open reduction internal 
fixation of the left tibial plateau fracture; status post 
left total knee replacement; and status post arthroscopic 
synovectomy.  The examiner commented that as far as the 
DeLuca provisions, the veteran had pain on range of motion 
testing.  Certainly pain could further limit the functional 
ability during flare-ups or with increased use, although it 
was not feasible to attempt to assess in terms of additional 
limitation of motion, as these maters could not be determined 
with any degrees of medical certainty.  

VA outpatient treatment records, dated March 2000 to June 
2000, reveal that the veteran was seen for left knee 
complaints.  The veteran complained of swelling and 
discomfort in the knees in March 2000.  There was diffuse 
knee pain and the range of motion was 0 to 120 degrees.  X-
rays showed joint space narrowing.  The assessment was 
chronic, painful total knee replacement arthroplasty.  In 
April 2000 there was no erythema and the range of motion was 
0 to 110 degrees with mild varus / valgus laxity.  The 
assessment was painful left total knee replacement 
arthroplasty without effusion.  The veteran reported that 
sitting and weight bearing were bothersome in May 2000.  Upon 
examination the range of motion was 0 to 100 degrees.  The 
assessment was painful total knee replacement arthroplasty, 
left.  In June 2000 the physician noted that the total knee 
replacement arthroplasty was painful for unknown reasons but 
the physician suspected probable loosening.  The May 2000 
radiology report impression was post-operative changes in the 
left knee.  There was normal perfusion and blood pool in the 
region of the knees.  There was increased radiotracer 
activity in the distal component of the distal femur and the 
proximal tibia-fibula plateau components of the left knee 
prosthesis on the delayed images.  

Analysis

Replacement of either knee joint with prosthesis warrants a 
60 percent evaluation when there are chronic residuals 
consisting of severely painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability will 
be rated by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension of the leg), or 5262 
(impairment of the tibia and fibula).  The minimum evaluation 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2000).  The Board does not find that the next higher rating, 
60 percent, is warranted under Diagnostic Code 5055 because 
the medical evidence does not show that the veteran has 
experienced severe painful motion or weakness since the 
surgery.

While the veteran complains of severely painful motion of the 
left knee, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 30 percent evaluation already assigned.  
The private and VA physicians were unable to determine the 
etiology of the complaints of severe pain.  The private 
physician wrote that he was uncertain of the reason why the 
veteran had the continued pain.  The VA physician indicated 
that both the physical examination and the radiographic 
examination revealed no obvious etiology for the veteran's 
severe pain.  Although the May 1999 VA examination revealed 
slight mediolateral laxity and VA outpatient treatment 
records showed mild laxity in April 2000 the evidence shows 
that the veteran does not have edema or effusion in the knee.  
Pain only slightly limits the range of motion, which was 
between -5 and 125 degrees.  Hence, the Board does not find 
that a higher disability evaluation is warranted for the 
veteran's left total knee replacement (formerly post 
traumatic arthritis, status post surgical repair of a left 
tibial fracture, with non-displaced fracture, left fibular 
neck) on the basis of functional disability.

There is no clinical evidence of ankylosis, or impairment of 
the tibia and fibula with nonunion, with loose motion, 
requiring a brace, as to warrant an increase under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 or 5262.  

The Board has also considered an increased rating by analogy 
to Diagnostic Code 5261, limitation of extension of the leg.  
The Board notes that during a May 1999 VA examination and in 
March 2000, April 2000 and May 2000 the veteran had full 
extension of the leg.  While extension of the knee was only 
to 5 degrees, as opposed to 0 degrees in the case of full 
extension, in November 1998, this slight loss of extension is 
not enough to warrant a disability evaluation in excess of 30 
percent.  For the next higher, 40 percent, rating under 
Diagnostic Code 5261, extension must be limited to 30 
degrees.  As there is no evidence in the medical record that 
the veteran has had such significant loss of extension at any 
time following the knee replacement surgery, the Board does 
not find that an increased rating is warranted by analogy to 
Diagnostic Code 5261.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability) in 
this case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The currently assigned 30 percent 
evaluation contemplates the functional loss due to pain and 
painful movement.  The May 1999 VA examiner commented that 
certainly pain could further limit the functional ability 
during flare-ups or with increased use, although it was not 
feasible to attempt to assess in terms of additional 
limitation of motion, as these maters could not be determined 
with any degrees of medical certainty.  Thus, the Board finds 
that an increased rating is not warranted based on 38 C.F.R. 
§ 4.40 and 4.45. (2000).


ORDER

An increased rating is denied for a left total knee 
replacement (formerly post traumatic arthritis, status post 
surgical repair of a left tibial fracture, with non-displaced 
fracture, left fibular neck).  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

